Citation Nr: 1039492	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
asthma. 

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease at L5-S1 (low back disability), to 
include associated neurological abnormalities of the lower 
extremities. 

3.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to October 
2004.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
August 2005, the RO addressed several service connection claims 
and, as pertinent to this appeal, granted service connection and 
an initial evaluation for a low back disability (0 percent), GERD 
(10 percent), and asthma (10 percent).  Although the Veteran 
initially appealed from other issues as well, those benefits were 
subsequently granted in full and, therefore, are no longer on 
appeal.  See June 2006 notice of disagreement (NOD), March 2007 
rating decision.  

In December 2006, the RO granted partial increased ratings for 
asthma (to 30 percent) and the low back disability (to 10 
percent).  As this was not a full grant of the benefits sought on 
appeal, the Veteran's appeal proceeds from the initial unfavorable 
rating decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In 
March 2007, the RO denied service connection for a neurological 
condition of the bilateral lower extremities, which the Veteran 
had claimed as related to his low back disability.  See June 2006 
NOD.  Although the Veteran did not appeal from this decision, 
associated neurological abnormalities must be considered in the 
evaluation of a spinal disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).  As such, the issue with respect to a low back disability 
has been recharacterized as stated above to reflect the issue on 
appeal. 

The Veteran initially requested a hearing before a Decision 
Review Officer and before a Board member.  See December 2006 VA 
Form 9 and statement.  However, in April 2007, his representative 
submitted a written request to cancel both hearings, with 
indication of the Veteran's consent.  See 38 C.F.R. § 20.704(e) 
(2009).





FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran, 
through his authorized representative, to withdraw the appeal as 
to the issue of an increased rating for asthma.

2.  Resolving all reasonable doubt in the Veteran's favor, at all 
periods during the course of the appeal, his low back disability 
has manifested by pain, forward flexion of the thoracolumbar spine 
to 90 degrees and combined range of motion of the thoracolumbar 
spine of 225 or greater (even accounting for additional limitation 
of motion due to pain, fatigue, and incoordination after 
repetitive use); with objective tenderness to palpation as of 
March 2007 and subjective intermittent muscle spasms prior to that 
time, but no resulting abnormal gait or abnormal spinal contour, 
and no ankylosis of the thoracolumbar or entire spine; with 
degenerative disc disease diagnosed as of March 2007, but no 
incapacitating episodes, and no objective evidence of associated 
neurological abnormalities, to include in the bilateral lower 
extremities; approximating no more than a 10 percent disability 
rating.

3.  Resolving all reasonable doubt in the Veteran's favor, at all 
periods during the appeal, the Veteran's GERD has manifested by 
persistently recurrent symptoms of epigastric distress with 
dysphagia, pyrosis, frequent throat clearing, and occasional 
difficulty speaking or breathing; with no evidence of abdominal 
pain, dilation of the esophagus, regurgitation, vomiting, 
hematemesis, melena, anemia, weight loss, or accompanying arm or 
shoulder pain, or considerable or severe impairment of health; 
approximating no more than a 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or 
his authorized representative) have been met with respect to an 
increased rating for asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an initial rating in excess of 10 percent for 
a low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5242, General Rating Formula for Diseases and Injuries of the 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7203, 7399-7306, 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran's 
authorized representative in April 2007, which requested to 
withdraw the appeal as to the issue of an increased rating for 
asthma in accordance with 38 C.F.R. § 20.204(a) and (b).  As 
such, there remain no allegations of error of fact or law for 
appellate consideration.  Therefore, the Board has no 
jurisdiction to review this appeal, and the appeal as to this 
issue is dismissed without prejudice.  See 38 C.F.R. § 20.202.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Here, the Veteran's claims of entitlement to an increased rating 
for a low back disability and GERD arise from his disagreement 
with the initial evaluations assigned following the grants of 
service connection.  As noted above, although he was later granted 
a higher evaluation of 10 percent for the low back disability, the 
appeal proceeds from the initial unfavorable rating decision.  See 
Brown, 6 Vet. App. at 39.  In a November 2004 letter, prior to the 
initial rating decision in August 2005, the Veteran was provided 
with notice of the evidence and information necessary to 
substantiate a service connection claim, as well as his and VA's 
responsibilities in obtaining such evidence.  In a July 2006 
letter, the Veteran was advised of the evidence and information 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although not strictly required, this letter also advised 
the Veteran of the evidence and information necessary to establish 
a general increased rating.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any timing defects were cured by the 
subsequent readjudication of the increased rating claims, 
including in a May 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Furthermore, the Veteran has not alleged any prejudice as a result 
of any possible notice defects pertaining to the downstream 
element of the disability rating.  Therefore, no additional VCAA 
notice is required.

Concerning the duty to assist, the Veteran's service treatment 
records have been obtained and considered.  The Veteran has not 
identified any post-service VA or private treatment records, 
despite being requested to do so in the notice letters summarized 
above.  VA's duty to assist in developing the pertinent facts and 
evidence in connection with a claim is not a one-way street, and 
the Veteran has a responsibility to cooperate in such 
development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Additionally, 
there is no indication that the Veteran receives any benefits 
from the Social Security Administration pertaining to his claimed 
disabilities.  As such, there is no suggestion of any outstanding 
medical records that are necessary to decide his claims.  
Furthermore, the Veteran was afforded VA examinations in June 
2005, March 2007, and May 2007, which addressed all aspects of 
his claimed disabilities.  Neither the Veteran nor his 
representative have argued that such examinations are inadequate 
for rating purposes.  There is no indication that the claimed 
disabilities have increased in severity since the most recent VA 
examinations, and a review of the examination reports reveals no 
inadequacies.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims at this time.

III.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-27 (1999).

Low back disability

The Veteran's low back disability is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 5010-5242, which 
represents traumatic arthritis (5010) and degenerative arthritis 
of the spine (5242).  

In general, arthritis is rated based on limitation of motion of 
the affected joint.  However, where limitation of motion is not 
compensable under the applicable diagnostic code(s), a 10 percent 
rating may be assigned where such limitation of motion is 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  

The General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) provides for evaluation of spinal 
disabilities, including based on limitation of motion, whether or 
not there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine.  See 
38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 
 
A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 
 
A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  See General 
Rating Formula, Note (1).

In cases involving intervertebral disc syndrome, either the 
General Rating Formula or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) may 
be used, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.71a.  To 
warrant a rating in excess of 10 percent under the IVDS Formula, 
there must be incapacitating episodes with a total duration of at 
least 2 weeks but less than 4 weeks during the past 12-month 
period.  See id.  

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, if such factors are not contemplated in the relevant 
rating criteria.  The diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, 
the rule against pyramiding does not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In this case, relevant evidence of record includes lay statements 
from the Veteran, service treatment records dated through October 
2004, and VA examination reports dated in June 2005 and March 
2007.  While the service treatment records have been considered, 
the most pertinent evidence as to the propriety of the initial 
rating for a low back disability concerns the period from the 
effective date of the grant of service connection, or since 
November 1, 2004.  See Fenderson, 12 Vet. App. at 126-27.

At the June 2005 VA spine examination, the Veteran reported 
midline low back pain at the L5 level, which he described as an 
ache and a nag, a couple of times per month for the past five 
years.  He stated that the ache had progressed in frequency and 
severity since onset.  The Veteran also complained of sharp pain 
that radiated down the lower extremities bilaterally 
approximately 3-4 times every six months.  He denied any 
numbness, tingling, weakness, burning, and bowel or bladder 
sphincter issues.  The Veteran stated that his pain interferes 
with his productivity at work as a surgical technician or nurse 
when it is aggravated, but denied any missed time from work or 
impairment of activities of daily living due to such pain.  The 
Veteran did not use any assistive devices, and his gait was 
normal.  He denied any physical therapy, chiropractic 
manipulation, or shocks.  Upon physical examination, the Veteran 
had normal strength, sensation, reflexes, and proprioception in 
the lower extremities, his back was nontender to palpation, and 
his passive range of motion was negative for neurologic straight 
leg raise.  Upon active range of motion testing, the Veteran had 
extension to 30 degrees, flexion to 90 degrees, lateral flexion 
to 30 degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally. There was no objective evidence of apparent weakness 
or incoordination, and no additional limitation of motion upon 
repeated testing in all directions.  X-rays revealed a small 
retrolisthesis at L5-S1, a mild anterior osteophyte in the 
vertebral bodies, and mildly decreased disc heights at L5-S1, but 
the curvature was in normal lordosis.  The examiner diagnosed the 
Veteran with degenerative joint disease at L5-S1, which he opined 
was at a "very minimal" level of disability.

In his June 2006 NOD, the Veteran stated that he has pain and 
spasms in the low back that are chronic, extremely painful and 
debilitating. He stated that they occur on a monthly basis, and 
he cannot function during these episodes.  He further claimed 
that there are associated neurological problems.  In a January 
2007 statement, the Veteran again stated that he has episodes of 
severe, disabling pain at least once per month, and additional 
pain 3-4 times per week, that he treated with analgesics and 
muscle relaxants.  The Board notes that, while the Veteran is 
competent to report the observable symptoms of his low back 
disability, he is not competent testify as to a diagnosis or 
causation of any neurological symptoms because these questions 
require specialized knowledge, training, or experience.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

At the March 2007 VA spine examination, the Veteran was evaluated 
for both cervical (neck) and lumbar spine (low back) 
disabilities.  The Veteran reported pain and unspecified flare-
ups on a daily basis with overuse or activity, prolonged sitting, 
and reaching.  He reported no treatment or effects on his 
occupation relating to his low back disability, and he denied any 
incapacitating episodes in the past 12 months.  Upon physical 
examination, there was tenderness to palpation at L5/S1, but the 
Veteran's gait was normal.  Range of motion testing of the 
thoracolumbar spine revealed forward flexion to 90 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally, with no 
objective evidence of pain upon flexion or extension.  The 
Veteran had no weakened movement, but there was excess 
fatiguability, incoordination, and pain with use, which the 
examiner recorded as resulting in 10 degrees loss of functional 
range of motion with extension.  There was no pain radiating into 
the lower extremities, sensory or motor deficits, or bowel, 
bladder, or erectile dysfunction.  X-rays showed restrolisthesis 
at L5/S1 with disc space narrowing.  The Veteran was diagnosed 
with degenerative disc disease with restrolisthesis at L5/S1. 

Based on the foregoing evidence, the Board finds that the Veteran 
is not entitled to a rating in excess of 10 percent for a low 
back disability at any time during the appeal.  Specifically, the 
evidence reflects forward flexion of the thoracolumbar spine to 
90 degrees throughout the appeal.  Combined range of motion of 
the thoracolumbar spine was 240 degrees in June 2005, and 225 
degrees in March 2007, when accounting for the additional loss of 
motion due to pain, fatigue, and inccordination after repetitive 
use.  See DeLuca, 8 Vet. App. 202.  The Board notes that there 
was objective evidence of localized tenderness in March 2007, and 
subjective evidence of intermittent muscle spasms prior to that 
time.  However, this does not warrant a rating in excess of 10 
percent because there was no resulting abnormal gait or spinal 
contour.  There is also no evidence of any ankylosis of the 
thoracolumbar or entire spine.  See General Rating Formula.  
Additionally, there is no objective evidence of neurological 
abnormalities associated with the low back disability, to include 
in the bilateral lower extremities.  See id. at Note (1).  

As the evidence reflects a diagnosis of degenerative disc disease 
as of March 2007, the Board has considered whether a higher 
rating is warranted under the IVDS Formula.  In this regard, the 
Veteran subjectively reported in June 2006 and January 2007 that 
his episodes of severe pain and spasms in the low back are 
debilitating or disabling, and that he cannot function during 
these episodes.  However, this is inconsistent with the Veteran's 
denial of any incapacitating episodes during the past 12 months 
at the March 2007 VA examination.  Moreover, there is no 
indication that any such episodes required bed rest prescribed by 
a physician and treatment by a physician.  See IVDS Formula, Note 
(1) (defining incapacitating episode for VA purposes).  Rather, 
the Veteran has reported no treatment for low back symptoms 
during the course of the appeal, and he stated that he treats his 
symptoms with analgesics and muscle relaxants.  Therefore, the 
Board finds that a rating in excess of 10 percent is not 
warranted under the IVDS Formula, as the evidence does not 
establish incapacitating episodes for at least 2 weeks during any 
12-month period.

After a thorough review of the lay and medical evidence of record, 
the Board finds no basis upon which to assign an evaluation in 
excess of the currently assigned rating for the Veteran's low back 
disability under any alternate code.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Further, staged ratings are not 
appropriate, as the manifestations of such disability has remained 
relatively stable throughout the course of the appeal.  See 
Fenderson, 12 Vet. App. at 126-27.  


GERD

In his June 2006 NOD, the Veteran asserted that his GERD is a 
chronic and serious condition that affects his breathing, 
speaking, and dysphonia, and requires treatment with 30 mg of 
Prevacid twice daily.  The Board notes that dysphonia is 
impairment of voice, speech disorder or other difficulty in 
speaking.  See Dorland's Illustrated Medical Dictionary 587 (31st 
ed. 2007).  In a January 2007 statement, the Veteran further 
reported daily and constant throat clearing and hoarseness, as 
well as daily heartburn that he treats with over-the-counter 
antacids.  

At a June 2005 VA general medical examination and a May 2007 VA 
esophagus and hiatal hernia examination, the Veteran reported 
that a barium swallow and esophagogastroduodenoscopy (EGD) in 
1996 or 1997 were negative.  The Veteran was having hoarseness at 
that time, and a nasal endoscopy showed some laryngeal erythema 
that was consistent with GERD.  Some dietary changes helped at 
that time, but his symptoms then worsened, including throat 
clearing and feelings of difficulty swallowing.  The Veteran was 
initially prescribed Prevacid 30 mg twice daily, and he was later 
prescribed Prilosec and then Nexium twice daily.  This summary of 
prior symptoms and treatment is generally consistent with a 
review of the service treatment records.

With respect to current symptoms, at the June 2005 VA general 
medical examination, the Veteran reported continued GERD symptoms 
approximately once or twice per month when he ate certain foods.  
Physical examination of the throat and abdomen were normal, and 
chest x-rays showed no acute findings.  The Veteran was diagnosed 
with GERD, currently treated with Prevacid twice daily.  

At the May 2007 VA examination, the Veteran reported current 
symptoms of chronic throat clearing, which the examiner observed 
several times during the interview.  The Veteran further reported 
that his medications had decreased the symptoms of heartburn and 
reflux.  There was no reported dysphagia (difficulty swallowing), 
hematemesis, melena, or nausea, and no required dilatation.  
However, there was mild pyrosis (heartburn) on a daily basis, in 
the epigastric and substernal region with no associated arm pain, 
which required over-the-counter antacids, as well as reflux 2-3 
times per week.  Upon physical examination, the Veteran appeared 
grossly in good health and nutritionally stable, with no 
appearance of anemia, and he had gained 10 pounds in the last 12 
months.  The Veteran was diagnosed with GERD, currently treated 
with Nexium twice daily.

As there is no diagnostic code directly applicable to GERD, the RO 
assigned a 10 percent rating for such disability under DC 7399-
7306, as analogous to a marginal (gastrojejunal) ulcer (DC 7306).  
See 38 C.F.R. § 4.27.  A 10 percent rating is assigned for a mild 
marginal ulcer with brief episodes of recurring symptoms once or 
twice yearly.  The contemplated symptoms are abdominal pain, 
vomiting, melena, hematemesis, weight loss, and impairment of 
health.  To warrant the next higher rating of 20 percent for a 
moderate marginal ulcer, there must be episodes of recurring 
symptoms several times a year.  See 38 C.F.R. § 4.114, DC 7306.  

In this case, there is no evidence of any abdominal pain, 
vomiting, melena, hematemesis, or weight loss during the course of 
the appeal.  As such, a rating in excess of 10 percent is not 
warranted for GERD under DC 7306.   

The Board has also considered whether a higher rating is warranted 
for the Veteran's GERD as analogous to hiatal hernia.  Hiatal 
hernia warrants a 60 percent rating where there are symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned for 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted where there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346.

Here, resolving all reasonable doubt in the Veteran's favor, the 
evidence of record establishes persistently recurrent symptoms of 
epigastric distress with dysphagia (difficulty swallowing) and 
pyrosis (heartburn), as well as frequent throat clearing resulting 
in difficulty speaking, throughout the course of the appeal.  
However, there is no evidence of any regurgitation, vomiting, 
hematemesis, melena, anemia, weight loss, or accompanying arm or 
shoulder pain.  There is also no indication that the Veteran's 
symptoms, including throat clearing and the subjectively reported 
hoarseness, difficulty speaking, or difficulty breathing, are 
productive of considerable or severe impairment of health.  
Indeed, the Veteran appeared in good health and had gained 10 
pounds at the time of the most recent VA examination.  As such, 
the evidence does not warrant a rating in excess of 10 percent 
under DC 7346.  

Additionally, the Board finds that the symptoms of throat clearing 
or difficulty swallowing are not analogous to spasm or moderate 
stricture of the esophagus.  See 38 C.F.R. § 4.114, DCs 7203-7204 
(providing for a rating of 30 percent for moderate stricture).  
While there is an indication of laryngeal erythema associated with 
hoarseness in the past, and the Veteran has reported continued 
breathing and speaking problems, there was no dilatation required, 
and no evidence of esophageal stricture.

Accordingly, for the foregoing reasons, the Board concludes that 
the Veteran is not entitled to a rating in excess of 10 percent 
for GERD.  Such determination is based on a thorough review of the 
lay and medical evidence of record, as well as all potentially 
applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 593.  
Further, staged ratings are not appropriate, as the manifestations 
of such disability have remained relatively stable throughout the 
appeal.  See Fenderson, 12 Vet. App. at 126-27.  

General considerations

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's low back disability and GERD with 
the criteria found in the rating schedule.  As discussed above, 
the symptomatology of these disabilities are fully addressed by 
the criteria in the rating schedule.  As such, the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and the rating schedule is 
adequate to evaluate his disability picture.  Moreover, there is 
no indication of any hospitalization or time lost from work as a 
result of the Veteran's low back disability or GERD during the 
course of the appeal.  While there may be some decrease in 
productivity at work as result of such disabilities, such 
interference is contemplated by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, it is 
unnecessary to refer this case for consideration of an extra-
schedular rating.  See Thun, 22 Vet. App. at 115-16.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
As the Veteran has been employed full-time as a surgical 
technician throughout the appeal, a claim for a TDIU has not been 
raised and need not be addressed. 











(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against a rating in excess 
of 10 percent for a low back disability or GERD, the benefit of 
the doubt doctrine does not apply and the Veteran's claims must be 
denied.  38 C.F.R. § 4.3.  



ORDER

The appeal as to an initial rating in excess of 30 percent for 
asthma is dismissed.

An initial rating in excess of 10 percent for a low back 
disability is denied. 

An initial rating in excess of 10 percent for GERD is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


